DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakata et al. (US 2017/0098964).

Regarding claim 1,
Sakata discloses (Fig. 6):
A  robot apparatus (Fig. 6, all elements) equipped with a robot body (Fig. 1) including a driving source (load, ¶01041-¶0105), comprising: a power transmission module (100) configured to transmit power (to 395, ¶0104-¶0105); a power reception module (300) configured to receive the power transmitted by the power transmission module (100, via 200, ¶0104-¶0105); and a control device (also 100) configured to control a power transmission start timing (Fig. 11B, Power) in such a manner that the power reception module (300) is in a state that the power reception module (300) receives predetermined power at an operation timing (power is sent to power receiving circuit and notification of stability is sent back for timing, ¶0133) at which the driving source (395) based on trajectory data (¶0035) is to operate while the robot body (Fig. 1) is performing a predetermined working based on the trajectory data (¶0035, each motor is controlled).

Regarding claim 2,
Sakata discloses (Fig. 6):
wherein the control device (Fig. 6, 100)  obtains the power transmission start timing (Fig. 13B, starts transmission only after the notification of stability has been returned back to power transmitting device) based on the operation timing (notification of stability timing).

Regarding claim 3,
Sakata discloses (Fig. 6):
wherein the control device (Fig. 6, 100) obtains the power transmission start timing based on the operation timing Fig. 13B, starts transmission only after the notification of stability has been returned back to power transmitting device, ¶0139) and a parameter regarding the power reception module (300, load connection DC voltage and current changes, Fig. 14, monitored, ¶0143).

Regarding claim 4,
Sakata discloses (Fig. 6):
wherein the control device(Fig. 6,100)  obtains the power transmission start timing based on the operation timing Fig. 13B, starts transmission only after the notification of stability has been returned back to power transmitting device, ¶0139), the parameter regarding the power reception module (300, load connection DC voltage and current changes, Fig. 14, monitored ¶0143), and a parameter regarding the driving source (300, load connection DC voltage and current changes, Fig. 14, monitored at the load end ¶0143).

Regarding claim 5,
Sakata discloses (Fig. 6):
wherein the control device (Fig. 6, 100) changes an amount of power to be transmitted, in a case where the predetermined power varies while the power transmission module is transmitting the power (¶0041).

Regarding claim 6,
Sakata discloses (Fig. 6):
wherein the control device (Fig. 6, 100) changes the amount of power to be transmitted based on a variation timing  (Fig. 4B, ¶0041) at which the predetermined power varies  (Fig. 4B, ¶0041) and the operation timing Fig. 11B, Power between power receiving circuit and load, ¶0132).

Regarding claim 7,
Sakata discloses (Fig. 6):
wherein the control device (Fig. 6, 100) changes the amount of power to be transmitted based on a variation timing (Fig. 4B, ¶0041) at which the predetermined power varies (Fig. 4B, ¶0041), the operation timing (Fig. 11B, Power between power receiving circuit and load, ¶0132), and a parameter regarding the power reception module (300, load connection DC voltage and current changes, Fig. 14, monitored ¶0143).
Regarding claim 8,
Sakata discloses (Fig. 6):
wherein the control device (Fig. 6, 100) changes the amount of power to be transmitted based on a variation timing (Fig. 4B, ¶0041) at which the predetermined power varies (Fig. 4B, ¶0041), the operation timing (Fig. 11B, Power between power receiving circuit and load, ¶0132),  the parameter regarding the power reception module (300, load connection DC voltage and current changes, Fig. 14, monitored ¶0143), and a parameter regarding the driving source (300, load connection DC voltage and current changes, Fig. 14, monitored at the load end ¶0143).

Regarding claim 9,
Sakata discloses (Fig. 1):
wherein robot (Fig. 1)  body is a robot arm (¶0035), and the control device (Fig. 6, 100) stores the operation timing, that is based on trajectory data of the robot arm (Timing chart, Fig. 18, ¶0156), and the control device (Fig. 6, 100) obtains the operating timing (fig. 18) that is based on trajectory data of the robot arm (transmitting motor control commands, ¶0035).

Regarding claim 10,
Sakata discloses (Fig. 6):
wherein the power transmission module (Fig. 6, 100) includes a power transmission coil (140, ¶0105), wherein the power reception module (300) includes a power reception coil (310, ¶0109), and wherein the power transmission coil (140) and the power reception coil (310) are provided at positions relative to one another such that the positions of the power transmission coil and the power reception coil remain opposite to each other throughout various movements of the robot apparatus (all power coils are connected through power coils 140, 210, 240, and 310, which have to be lined up opposing each other, ¶0111).

Regarding claim 11,
Sakata discloses (Fig. 6):
A method of controlling a robot apparatus (Fig. 6, all elements) equipped with a robot body (Fig. 1) including a driving source (load, ¶0104-¶0105), the robot apparatus (Fig. 6)  including a power transmission module (100) configured to transmit power (to 395, ¶0104-¶0105), and  a power reception module (300) configured to receive the power transmitted by the power transmission module (100, via 200, ¶0104-¶0105), the method comprising:  controlling a power transmission start timing (Fig. 11B, power), in such a manner that the power reception module (300) is in a state that the power reception module (300) receives predetermined power at an operation timing (power is sent to power receiving circuit and notification of stability is sent back for timing, ¶0133) at which the driving source (load) based on trajectory data is to operate while the robot body (Fig. 1) is performing a predetermined working based on the trajectory data (¶0035, ¶0132).

Regarding claim 12,
Sakata discloses (Fig. 6):
A power transmission module (Fig. 6, 100) that transmits power to a robot body  (395, via 310, and 200, ¶0104-¶0105) including a driving source (load), the power transmission module (100) comprising: a control device (150) configured to control a power transmission start timing (Fig. 11B, power) in such a manner that the robot body (Fig. 1) is in a state that the robot body receives predetermined power at an operation timing (power is sent to power receiving circuit and notification of stability is sent back for timing) at which the driving source based on trajectory data (¶0035)is to operate while the robot body (Fig. 1) is performing a predetermined working based on the trajectory data (¶0035).

Regarding claim 13,
Sakata discloses (Fig. 6):
A power reception module (Fig. 6, 300) that is disposed in a robot body (in robot arm, 300) including a driving source (load) and receives power from a power source (50), the power reception module (300) comprising: a control device (350) configured to output a power transmission start timing to the power source (from 100) in such a manner that the robot body (Fig. 1) is in a state the the robot body (Fig. 1) receives predetermined power at an operation timing  (power is sent to power receiving circuit and notification of stability is sent back for timing) at which the driving source based on trajectory data (¶0035) is to operate while the robot body is performing a predetermined working based on the trajectory data (¶0035, ¶0132).

Regarding claim 14,
Sakata discloses (Fig. 6):
A power supply method (Fig. 6) for a wireless power supply module that includes a power transmission module (100) configured to transmit power to a robot body (395) including a driving source (load), and a power reception module (300) configured to receive the power from the power transmission module (100), the power supply method comprising: controlling a power transmission start timing (Fig. 18) in such a manner that the robot body (Fig. 1) is in a state that the robot body receives predetermined power at an operation timing (power is sent to power receiving circuit and notification of stability is sent back for timing)  at which the driving source based on trajectory data is to operate while the predetermined device is performing a predetermined working based on the trajectory data (¶0035, ¶0132).

Regarding claim 15,
Sakata discloses (Fig. 6):
A method of manufacturing an article (¶0035-¶0036) using the robot apparatus according to claim 1.

Regarding claim 16,
Sakata discloses (Fig. 6):
A non-transitory computer-readable storage medium (¶0114) storing a control program (¶0114) for performing the method of controlling a robot apparatus (Fig. 1) according to claim 11.

Regarding claim 17,
Sakata discloses (Fig. 6):
wherein the robot body (Fig. 1) is a robot arm (Fig. 1, all elements), the robot arm includes a plurality of joints (not labelled, shown rotating in Fig. 1), and the power transmission module (100) and the power reception module (300) are disposed at some of the plurality of joints (joints connected to be powered, ¶0035, also shown in Fig. 13A, ¶0138).

Regarding claim 18,
Sakata discloses (Fig. 6):
wherein the some of the plurality of joints (Fig. 1, joints not labeled) are at least one of a first joint, a third joint, and a sixth joint from a side on which the robot arm is disposed (Fig. 13A, can be comprised of N joints, or however many are needed, ¶0138-¶0139).

Regarding claim 19,
Sakata discloses (Fig. 6):
wherein the some of the plurality of joints at which the power transmission module and the power reception module are disposed is freely rotatable (Fig. 1, shows how joints are freely rotatable, ¶0035).

Regarding claim 20,
Sakata discloses (Fig. 6):
wherein the power transmission module (Fig. 5A, 100) that is disposed at the some of the plurality of joints (each relay of N relays, 200) and supplies power for operating the driving source (300, via 100) is connected to a power cable (100 is connected to 50 via cable as shown in Fig. 5A, ¶0096).

Regarding claim 21,
Sakata discloses (Fig. 6):
wherein the parameter regarding the power reception module includes at least one of a capacity of a battery of the power reception module, a residual voltage, a power supply current, and a power supply voltage (300, load connection DC voltage and current changes, Fig. 14, monitored ¶0143).

Regarding claim 22,
Sakata discloses (Fig. 6):
wherein the power transmission module (Fig. 6, 100) transmits power and the power reception module (300) receives power by using any one of a magnetic resonance method, a radio wave reception method, an electric field coupling method, a direct-current resonance method, and an ultrasonic method (¶0097).

Regarding claim 23,
Sakata discloses (Fig. 6):
wherein the control device (fig. 6, 100) further functions as a power source (via 140) device that supplies power (supplies power to 300, ¶0096).

Regarding claim 24,
Sakata discloses (Fig. 6):
wherein the robot arm (Fig. 1) includes a plurality of driving sources (Fig. 3, Load, multiple loads) as the driving source, and wherein, in a case where there are two or more driving sources (load, load) that operate at a same operation timing among the plurality of driving sources, the control device (Fig. 6, 100) controls the power transmission start timing in such a manner that the power reception module (300) is in a state that the power reception module (300) receives, as the predetermined power at the operation timing, power that is needed for causing the two or more driving sources (multiple loads) that operate at the same operation timing to operate (¶0038).

Regarding claim 25,
Sakata discloses (Fig. 6):
wherein, based on the parameter regarding the power reception module (Fig. 6, 300), the control device (100) acquires a charging period that is needed for the power reception module to go into the state that the power reception module receives the predetermined power (¶0038-¶0039), and, based on the charging period, the control device acquires the power transmission start timing (Fig. 13B, ¶00139).

Regarding claim 26,
Sakata discloses (Fig. 6):
wherein, based on a detection error of the parameter regarding the power reception module (Fig. 13B, Notification of stability), the control device corrects the charging period (only transmits power once stability is assured, ¶0139).

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments towards claims 1-23, applicant argues that Sakata does not teach “while the robot is performing a predetermined working based on trajectory data” however, in ¶0040 Sakata teaches how the power transmission timing is changed to ensure that the loads all stay powered and are not interrupted.  Furthermore, applicant argues that trajectory data is not taught however, in ¶0035, Sakata also teaches where each motor needs to be controlled, it is commonly known in the art that commanding the motor to move in a certain way would include trajectory data and this would be inherent to use a device such as a robot arm in the first place. As such, Examiner believes Sakata to teach these portions of the claims.  As such, examiner is maintain the rejections for claims 1-26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bingham (US 2019/0176348) - robot gripping device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.S.L./Examiner, Art Unit 2846  
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846